Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/21 has been entered.
         Claims 1-6, 8-16 and 18-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Proizv (EP 0354961A1, cited previously) in view of Dimitriadis (US 20130083539)

the reflective wall comprises an inner surface and an outer surface (flat surface of 2) , the inner surface comprising a plurality of sawtooth structures (prismatic structures of 2) arranged continuously, each of the sawtooth structures comprising a first refractive surface and a second refractive surface intersected with each other (each side of the prismatic surface is a refractive surface), and two ends of each of the saw tooth structures being respectively extended toward the light entrance and the light exit, wherein a ridge line is formed by intersecting of the first refractive surface and the second refractive surface of each of the sawtooth structures.
         


    PNG
    media_image1.png
    797
    584
    media_image1.png
    Greyscale

Regarding the limitation of “an angle between
the ridge line and a plane where the light entrance locates is smaller than a predetermined degree” since every structural/ray-movement feature of the reflective and refractive surfaces is disclosed in Proizv (see the ray refracted into one surface of the saw tooth structure, then gets reflective by the outermost surface and gets refracted out as shown below (the ray movement is interpreted in light of Instant Fig.6):  

    PNG
    media_image2.png
    136
    279
    media_image2.png
    Greyscale
                             


 Proizv teaches a circular shape for the reflective wall and does not teach the reflective wall comprises two reflective walls, the two reflective walls are opposite to each other, and each of the reflective walls is in a plate shape that respectively extends from the light entrance to the light exit.

Dimitriadis teaches a lighting fixture wherein the reflective wall comprises two reflective walls, the two reflective walls (32B, 32A, [0025]) riadisare opposite to each other, and each of the reflective walls is in a plate shape that respectively extends from the light entrance to the light exit. (Fig.1 and 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the reflective walls in a plate shape as disclosed in Dimitriadis, in the device of Proizv in order to achieve easily replaceable reflectors.




Regarding the limitation of “an angle between the ridge line and a plane where the light entrance locates is smaller than a predetermined degree” since every structural/ray-movement feature of the reflective and refractive surfaces is disclosed in   

    PNG
    media_image2.png
    136
    279
    media_image2.png
    Greyscale
                             
to choose and an angle between the ridge line and a plane where the light entrance locates is smaller than a predetermined degree is only considered to be the “ optimum ” value of the angle, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since  discovering an optimum value of a result effective variable involves only routine skill in the art in order to increase in the degree of utilization of the luminous flux coming from the source without increasing the axial dimensions of the collimator )[0008] in the English Translation).

Proizv does not the reflective wall comprises two reflective walls, the two reflective walls are opposite to each other, and each of the reflective walls is in a plate shape that respectively extends from the light entrance to the light exit.

Dimitriadis teaches a lighting fixture wherein the reflective wall comprises two reflective walls, the two reflective walls (32B, 32A, [0025]) riadisare opposite to each other, and each of the reflective walls is in a plate shape that respectively extends from the light entrance to the light exit. (Fig.1 and 2).


Regarding claim 19, Proizv teaches a light source module ([0002] in English Translation), comprising: a reflective device and a light- emitting assembly, wherein the reflective device is transparent and comprises a light entrance, a light exit, and a reflective wall between the light entrance and the light exit, wherein the light entrance is smaller than the light exit, wherein the reflective wall comprises an inner surface and an outer surface, the inner surface comprising a plurality of sawtooth structures arranged continuously, each of the sawtooth structures comprising a first refractive surface and a second refractive surface intersected with each other, and two ends of each of the sawtooth structures being respectively extended toward the light entrance and the light exit wherein a ridge line is formed by intersecting of the first refractive surface and the second refractive surface of each of the sawtooth structures (see rejection in claims 11 and 1) and wherein the light-emitting assembly is at the light entrance of the reflective device (elements 1 ,3 and the light source located underneath element 1,3).

Regarding the limitation of “an angle between the ridge line and a plane where the light entrance locates is smaller than a predetermined degree” since every structural/ray-movement feature of the reflective and refractive surfaces is disclosed in Proizv (see the ray refracted into one surface of the saw tooth structure, then gets   

    PNG
    media_image2.png
    136
    279
    media_image2.png
    Greyscale
                             
to choose and an angle between the ridge line and a plane where the light entrance locates is smaller than a predetermined degree is only considered to be the “ optimum ” value of the angle, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since  discovering an optimum value of a result effective variable involves only routine skill in the art in order to increase in the degree of utilization of the luminous flux coming from the source without increasing the axial dimensions of the collimator )[0008] in the English Translation).
Proizv does not the reflective wall comprises two reflective walls, the two reflective walls are opposite to each other, and each of the reflective walls is in a plate shape that respectively extends from the light entrance to the light exit.
Dimitriadis teaches a lighting fixture wherein the reflective wall comprises two reflective walls, the two reflective walls (32B, 32A, [0025]) riadisare opposite to each other, and each of the reflective walls is in a plate shape that respectively extends from the light entrance to the light exit. (Fig.1 and 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the reflective walls in a plate shape as disclosed in Dimitriadis, in the device of Proizv in order to achieve easily replaceable reflector plates.

Regarding claim 2, Proizv in view of Dimitriadis teaches a reflective device wherein the reflective wall has a uniform thickness (see [0007] in Proizv or Fig.1-2 of Dimitriadis).

Regarding claim 3, Proizv in view of Dimitriadis teaches a reflective device, wherein the first refractive surface and the second refractive surface are perpendicular to each other (prismatic structure of 2 in Proizv).

Regarding claims 4 and 16, Proizv in view of Dimitriadis teaches a reflective device, wherein the ridge line comprises a straight line (see the Drawing in rejection of claim 1 above, - - or an arc line - -).

Regarding claim 8, Proizv in view of Dimitriadis teaches a reflective device, wherein the reflective device further comprises a connection plate between the reflective walls (element 1 in Fig.1 of Proizv, also see region 12C and 12D of Dimitriadis, the cover on the shorter ends of the reflective device in Fig.2  of Dimitriadis is also considered as a connection plate).

Regarding claim 9, Proizv in view of Dimitriadis teaches a reflective device, wherein the outer surface of the reflective wall is a smooth wall surface and the outer surface of the reflective wall is a total reflection surface (see the smooth wall surface of top surface of element 2 in Proizv).



Regarding claim 12, Proizv in view of  Dimitriadis teaches a reflective device,, wherein the incident light:  enters into the reflective wall through refraction of the inner surface (lower right side arrow below in Proizv), is incident onto the outer surface through refraction of the first refractive surface or the second refractive surface of the sawtooth structure, is incident onto the inner surface back through reflection (left arrow below) of the outer surface, enters into the optical space through another refraction of the inner surface (upper right side arrow in Figure below), and exits by passing the light exit ultimately.


    PNG
    media_image2.png
    136
    279
    media_image2.png
    Greyscale


Regarding claim 13, Proizv in view of Dimitriadis teaches a reflective device, wherein refraction of the incident light at the inner surface occurs twice (right side arrows below in Proizv), and reflection of the incident light at the outer surface occurs once (left side arrow below in Proizv).

    PNG
    media_image2.png
    136
    279
    media_image2.png
    Greyscale




Regarding claim 20, Proizv in view of Dimitriadis teaches a reflective device, wherein the light-emitting assembly comprises a light source board and a plurality of light-emitting units ([0005], [0007] in Proizv) on the light source board; and wherein the light source board encloses the light entrance.
   
    Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Proizv in view of Dimitriadis and further in view of Cobb (US RE40227, cited previously)
Regarding claims 3 and 15, Proizv in view of Dimitriadis teaches a reflective device wherein the first refractive surface and the second refractive surface deviate in a small amount from being perpendicular to each other (deviations shown by arrows below from Fig.3 of Hongbin) but does not teach the first and second refractive surfaces are perpendicular to each other.

    PNG
    media_image3.png
    100
    97
    media_image3.png
    Greyscale

 It is well known in the art to form prismatic angles that are perpendicular to each other as disclosed in Cobb (see 20 as shown below from Fig.2 that is mutually perpendicular and col.3,lines 3-6) in order to achieve controlled light leakage from the film (Abstract).

    PNG
    media_image4.png
    237
    417
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shape of the prismatic profile as disclosed by Cobb in the device of Proizv in view of Dimitriadis in order to achieve controlled light leakage from the film.

   	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Proizv in view of Dimitriadis and further in view of Duan (US 20130077320, cited previously)
Regarding claims 5 and 6, Proizv in view of  Dimitriadis teaches a tangent line of any point on the ridge line and a plane where the light entrance locates is an acute angle (ϴ) as shown in Figure 1 of Proizv (see Drawing in rejection in Figure 1 above, wherein the angle is shown), but does not explicitly teach an angle between a tangent line of any point on the ridge line and a plane where the light entrance locates is smaller than 40° (for claim 5) and wherein an angle between a tangent line of any point on the ridge line and a plane where the light entrance locates is smaller than 38° when the reflective wall is made of PC; and the angle is smaller than 30° when the reflective wall is made of an acrylic (for claim 6), 

However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to adjust the angles, since where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art in order to optimize the length of the totally reflecting surface, which depends on the angle of the base as shown in Duan wherein base 1320 is shown in Fig.4 and [0040] of Duan. Furthermore, Duan also discloses the refractive index of the sawtooth structure with respect to the air, which indicates that different materials result in different conditions for totaling reflecting of  light from surface 1322 of Duan, therefore further from the teachings of Duan, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to adjust/optimize the angle that the sawtooth structure makes with the base based on the material and refractive index in order to optimize the total reflection.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Proizv in view of Dimitriadis and further in view of Simon (US 7600894, cited previously)
 	Regarding claim 18, Proizv in view of Dimitriadis teaches the reflective device further comprises a connection plate between the reflective walls (the short sides for the elongated fixture in top Figure of Fig.20 in Dimitriadis is considered as the connection plate for the longer sides) but does not teach an inner surface of the connection plate being a total reflection surface (see the patterned surface of the connection plate in Figure below). Simon teaches the inner surface of the connection pate being a total reflection surface. 

    PNG
    media_image5.png
    229
    567
    media_image5.png
    Greyscale

 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use totally reflecting connection plate surfaces as disclosed in Simon, in the device of Proizv in view of  Dimitriadis  in order to increase amount of light emitted.
Response to Arguments
The arguments filed on 5/10/21 is acknowledged. The Applicant has mainly argued regarding the amended portions of the claims that are hereby moot in light of new grounds of rejection. The amendment pertains to the secondary prior art, wherein the secondary prior art Dimitriadis teaches the limitations as claimed.

 				Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Fatima N Farokhrooz/
Examiner, Art Unit 2875